Wood, J. (after stating the facts). In the case of Comes v. Cruce, 85 Ark. 79, we held that a publication reflecting upon a class of people is not libelous if theré is nothing in the article that by proper inducement and colloquium can be shown to be personal to one who sets up such publication in a suit against the publisher for the libel. In that case the article of which complaint was made referred to a certain killing as the result of “wine joints that are now in operation in the city of Morrilton ’ ’; and stated, that the wine sold was adulterated and calculated to inflame the passions of negroes and cause them to commit any crime. The plaintiff in that case was engaged in the growing of grapes and making wine therefrom and legally selling the wine thus made to the citizens of Morrilton and vicinity. He brought suit for libel against the newspaper that published the article referring to “wine joints” and it was upon these facts that we held that the complaint did not state a cause of action, because there was nothing in the article by way of inducement or colloquium that applied personally to the plaintiff. In the case at bar, however, the facts alleged in the complaint were entirely different. The article designated “The Knocker’s Prayer,” containing the libelous matter, refers to a class, and if the complaint had only alleged that the article was intended to and did refer to the plaintiff, then the case at bar would have been like the case of Comes v. Cruce, supra. But the complaint under review here goes further and alleges not only that the defendant, by the word “Knocker” meant to refer to the plaintiff, but it also alleges that the defendant “directly referred to this plaintiff in the same issue of his paper as a ‘knocker’ and stated that this plaintiff had knocked on every enterprise that came along; that wherever the word ‘ I ’ is used in said article, as-above set out, they refer to this plaintiff; that the meaning and intent of said article was that it-called the plaintiff a liar, a coward and a thief.” These latter allegations expressly put the plaintiff in the class designated as “knocker,” and furnish the necessary colloquium, showing that the libelous words in the article were intended to and did apply to the plaintiff. In Comes v. Cruce, supra, we said: “The publication, as a whole, affects only a class, and no malice or ill will of any kind could be legitimately construed to be indulged toward any individual of that class and directed toward him.” But here the allegations of the complaint show that the plaintiff was referred to as a “knocker” and thus put in a class designated in the article as “knocker,” which, if proved as alleged, contains matter that if false constituted a libel on the plaintiff. The complaint therefore stated a cause of action, and the demurrer should have been overruled. The judgment is therefore reversed and the cause is remanded with directions to overrule the demurrer.